Appeal by the defendant from two judgments of the County Court, Westchester County (West, J.), both rendered March 18, 1987, convicting him of *926attempted robbery in the second degree (2 counts; 1 under each superior court information), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The determination of whether to grant or deny youthful offender status rests within the sound discretion of the court after considering all the facts and circumstances of the case, and then only in the interests of justice (see, People v Ortega, 114 AD2d 912; CPL 720.20 [1] [a]). In the instant case, the defendant was convicted of two separate crimes, both involving violence and physical injuries to the victims. The defendant showed no remorse. Upon a review of the record, it cannot be said that the sentencing court abused its discretion in denying youthful offender treatment to this defendant.
Furthermore, the record shows that the defendant knowingly and voluntarily pleaded guilty with the knowledge that he would receive the sentence that was actually imposed. Having received precisely the sentence that he bargained for, the defendant cannot now be heard to complain that it was excessive (People v Kazepis, 101 AD2d 816). Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.